Citation Nr: 1103206	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  01-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from September 1963 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in July 2003, 
May 2005 and October 2009 when it was remanded for additional 
development.  The October 2009 remand was to obtain Social 
Security records.  These have been obtained and associated with 
the claims file.  The remand directives have been complied with.  


FINDINGS OF FACT

1.  The Veteran's credibility has been impeached with regard to 
his self-reported military history.  

2.  The Veteran did not participate in combat.  

3.  The preponderance of the competent evidence of record 
demonstrates that the Veteran does not have PTSD.  

4.  An acquired psychiatric disorder is not of service onset or 
otherwise related thereto.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to service connection for PTSD.  The discussions 
in February 2004, November 2005, April 2006 and July 2008 VCAA 
letters have informed the appellant of the information and 
evidence necessary to warrant entitlement to service connection 
for the disability on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran has 
had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished and 
that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim in the February 2004, November 2005, April 2006 and 
July 2008 VCAA letters, and was provided with notice of the types 
of evidence necessary to establish any disability rating and/or 
the effective date in the April 2006 VCAA letter.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examination obtained in April 2009, 
is more than adequate.  An interview with the Veteran was 
conducted and the results were recorded.  The examiner had access 
to the Veteran's claims file and reviewed the claims file in 
connection with the examination.  The examiner determined that 
the Veteran did not have PTSD based on the pertinent diagnostic 
criteria.  The etiology opinion was supported by an adequate 
rationale.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining VA examinations or opinions concerning 
the service connection issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the service connection issue adjudicated 
by this decision.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
the Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide a complex medical opinion 
regarding the diagnosis or etiology of PTSD.  See Barr.   

Analysis

The Veteran has claimed that he has PTSD which is a result of his 
active duty experiences.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. §1131; 38 
C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Establishing service connection for PTSD requires: (1) Medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and (3) medical evidence of a link between 
current symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003); Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The record does not support a finding that the Veteran 
participated in combat.  He did not receive any awards or 
decorations indicative of participation in combat.  He has not 
alleged, for the most part, that he participated in combat.  His 
military records do not document assignment to a war zone.  The 
Veteran's service was only in the United States including Alaska.  
The Board finds the Veteran did not participate in combat.  His 
non-combat related stressors must be corroborated.  

The Veteran has claimed that he has PTSD as a result of his 
experiences during an earthquake and the aftermath which occurred 
in Alaska in March 1964 while he was on active duty. 

Initially, the Board finds that the Veteran has provided 
conflicting statements regarding his activities during active 
duty including his activities during the Alaska earthquake.  

In December 1988, the Veteran reported he was a veteran of 
Vietnam.  

In December 1998, the Veteran reported he was stationed in Alaska 
during the earthquake.  He reported he was very upset at 
witnessing kids get hurt.  He reported he was involved in rescue 
efforts including helping people pinned in the rubble.  

In August 1999, the Veteran wrote that he was assigned to a 
rescue detail after the Alaska earthquake.  He reported he saw 
kids and adults who were crushed under rubble.  He wrote that he 
had to bring out the dead bodies.  

In September 2000, the Veteran reported he had dreams of 
witnessing kids who were hurt in the Alaska earthquake.  

In March 2001, a VA psychologist wrote that the Veteran had PTSD 
and the diagnosis was based on the Veteran being in an earthquake 
in Alaska in 1964.  The Veteran reported many times that the 
trauma for him was witnessing the bodies of children and adults 
buried under the rubble while the Veteran was assisting in rescue 
operations.  

In a May 2001 stressor statement, the Veteran reported that he 
was taking a shower when the earthquake hit.  The building was 
twisting and turning.  Other soldiers ran in and told the Veteran 
to leave the building.  Thereafter he went into town where he 
witnessed children and adults in the rubble.  The Veteran wrote 
that he knew some of the dead.  He reported that he was assigned 
to a detail to remove the dead bodies.  

A private clinical record dated in November 2001 includes the 
annotation that the Veteran was having nightmares and flashbacks 
of Vietnam.  He reported frequent nightmares and flashbacks of 
clearing villages and killing children in Vietnam.  

In March 2003, the Veteran reported that he was working in Alaska 
while in the army during an earthquake.  The Veteran reported 
that there were people who died in the building he was working in 
and he had been having thoughts of the incident and seeing people 
who died.  Another clinical record dated the same month reveals 
the Veteran reported he felt he had PTSD because of vivid dreams 
and flashbacks he had relating to his service in Alaska during an 
earthquake.  He reported he witnessed many bodies and dying 
people at that time.  

Another clinical record dated in March 2003 reveals the Veteran 
spoke about his PTSD and the earthquake in Alaska.  The Veteran 
reported he was fearful for his life and that he rescued others, 
including children, from buildings which were in danger of 
collapse.  

In November 2004, the Veteran informed a clinician that he was 
assigned to Alaska working in supply when he witnessed dead 
people from an earthquake.  The Veteran reported nightmares not 
related to this incident.  

In May 2005, the Veteran reported he had been having flashbacks 
from "war time."  

In November 2005, the Veteran reported he had had PTSD since 
serving in Vietnam.  Another record dated the same month includes 
the annotation that the Veteran suffers from PTSD and that he had 
been having flashbacks of Vietnam.  

In December 2005, a private clinical record includes the 
annotation that the Veteran had been having post-Vietnam 
flashbacks.  

In June 2006, the Veteran informed a clinician that he was in 
Alaska when an earthquake hit.  Some people were trapped in 
buildings but he was not allowed to go in and help.  The 
clinician noted that the Veteran did not necessarily connect the 
earthquake and the stress.  

In August 2006, the Veteran reported he felt he had PTSD because 
of dreams and flashbacks related to his service in Alaska during 
an earthquake when he witnessed many bodies and people dying.  
Another record dated the same month indicates the Veteran 
witnessed building swallowed by the ground and injured children 
as a result of the Alaska earthquake.  Another record reveals the 
Veteran reported witnessing many children who were injured after 
the Alaska earthquake.  

In December 2006, the Veteran informed a clinician that he had 
been in Vietnam and witnessed a lot of children who were killed 
and that he had nightmares about this.  A separate clinical 
record dated in December 2006 reveals the Veteran reported he had 
killed a lot of people in Vietnam.  A third record dated the same 
month reveals the Veteran reminded a clinician that he had killed 
a lot of people in Vietnam.  

In June 2008, a clinician wrote that the Veteran endorsed 
nightmares about Vietnam, avoidance of war-like materials and 
hyperstartle response to news shows or anything about war.  It 
was noted that, in terms of PTSD, the Veteran reported seeing 
children killed in an earthquake in Alaska.  

In February 2009, it was noted that the Veteran's history of 
psychological trauma was witnessing people, children and 
buildings falling into the ocean and there was nothing anyone 
could do.  Another record dated the same month includes the 
annotation that the Veteran was a Vietnam combat Veteran.  

At the time of an April 2009 VA PTSD examination, the Veteran 
reported that he was taking a shower when the earthquake began.  
The building started to move and the earth was opening and 
closing up.  He witnessed cars go underground and he also 
witnessed some kids who were trapped in a building but they were 
not allowed to help the kids.  

The above excerpts from the claims file document numerous 
inconsistencies in the Veteran's reported military experiences.  
He has informed some clinicians that he was in combat in Vietnam 
and had participated in killings.  With regard to the Alaska 
earthquake, he has reported, at times, that he witnessed kids who 
were injured and, at other times, kids who had been killed.  He 
reported at times that he was unable to help the injured people 
and at other times, has reported that he actually participated in 
rescue operations including pulling people from rubble.  He has 
intermittently reported that, in addition to injured children, he 
witnessed injured and dead adults.  He has intermittently 
reported being assigned to the recovery of dead bodies.  

Additionally, a health care professional has found that the 
Veteran did not provide accurate responses to questions regarding 
his history.  In March 2003, a clinician noted that the 
information provided by the Veteran regarding his legal history 
was significantly distorted by misrepresentation.  The clinician 
noted that the Veteran did understand the questions.  

Based on the above noted discrepancies, the Board finds that no 
probative value is to be assigned to the Veteran's self-reported 
military history with regard to stressors he experienced while on 
active duty.  

The Board notes that the earthquake which occurred in March 1964 
is well documented.  Furthermore, VA has been able to document 
that some military units stationed in Alaska at the time of the 
earthquake were detailed to aid in the rescue efforts.  
Significantly, VA has not been able to verify that the unit the 
Veteran was specifically assigned to at the time of the 
earthquake was involved in any earthquake relief efforts.  This 
fact, coupled with the Board's finding set out above that the 
Veteran's self-reported military history is to be accorded no 
probative value, leads the Board to find that the Veteran's self-
reported non-combat stressor has not been objectively 
corroborated.  As such, he has not met the criteria for 
establishment of service connection for PTSD based on a non-
combat stressor.  

The Board finds that, even if the Veteran's stressor was found to 
be corroborated, the preponderance of the competent medical 
evidence of record weighs against a finding that the Veteran has 
PTSD under VA criteria.  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

Under the DSM-IV, a multiaxial system is used to provide a 
diagnosis of a psychiatric disorder, with Axis I representing the 
clinical disorders and other conditions that may be a focus of 
clinical attention.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM THE DSM-IV, 37-45 (1994).  While a nonaxial format 
for a diagnosis can be used, the diagnosis must still conform to 
the specific criteria required for each individual psychiatric 
disorder.  Id. at 48.  For the purposes of a diagnosis of PTSD, 
these criteria are (A) being exposed to a traumatic event, (B) 
reexperiencing the traumatic event, (C) avoiding stimuli 
associated with the traumatic event and numbing of general 
responsiveness, (D) persistent symptoms of increased arousal, (E) 
the duration of the symptoms is greater than 1 month, and (F) the 
symptoms cause clinically significant distress or impairment in 
social occupational, or other important areas of functioning.  
Id. at 209-211.  As such, any medical evidence which does not 
include either a multiaxial diagnosis or a discussion of the 
specific criteria listed above does not demonstrate a DSM-IV 
compliant diagnosis and thus does not provide a competent 
psychiatric diagnosis of PTSD for VA purposes.

A VA examination was conducted in April 2009 VA specifically to 
determine if the Veteran has PTSD as a result of his military 
experiences.  The examiner had access to and had reviewed 
pertinent evidence in the claims file.  The examiner also 
conducted an interview with the Veteran and recorded pertinent 
complaints and symptomatology.  The examiner noted the Veteran's 
reported stressor of being involved in the earthquake in Alaska 
in 1964.  The examiner diagnosed depressive disorder not 
otherwise specified.  The etiology of the disorder was unclear 
but seemed to be correlated with situational stressors and poor 
coping.  The examiner opined that the Veteran's depressive 
symptoms were likely secondary to his Borderline Personality 
Traits.  The examiner specifically found that the Veteran did not 
meet the diagnostic criteria for assignment of a diagnosis of 
PTSD.  The examiner found that the Veteran met the stressor 
criterion based on the earthquake in Alaska and he also described 
avoidance of news covering earthquakes and a history of dreams 
about the stressor (but none recently).  The examiner 
specifically found that the Veteran did not meet criteria B, C, 
or D, for PTSD.    

While there are other diagnoses of PTSD associated with the 
claims file, none of the medical records which include diagnoses 
of PTSD addresses all the criteria required for a diagnosis of 
PTSD under DSM-IV.  The report of the April 2009 VA examination 
is the only medical evidence of record which directly addresses 
whether the Veteran meets the diagnostic criteria for a diagnosis 
of PTSD.  This record affirmatively determined that the Veteran 
did not meet the criteria for PTSD.  The rationale was that the 
Veteran did not meet the diagnostic criteria.  None of the other 
medical evidence of record which includes a diagnosis of PTSD 
addresses whether the Veteran meets the diagnostic criteria for a 
diagnosis of PTSD nor does the evidence provide any rationale for 
why the Veteran meets a diagnosis of PTSD.  

The Board places greater probative weight on the findings 
included in the report of the April 2009 VA examination over the 
medical evidence of record which includes diagnoses of PTSD.  A 
medical opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The only other evidence of record which indicates that the 
Veteran has PTSD as a result of his active duty service is the 
Veteran's own allegations and testimony.  As a lay person, 
however, the Veteran is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion 
as to the existence and etiology of PTSD is without probative 
value. 

The Board notes that the Veteran has been diagnosed with other 
mental disorders, to include depressive disorder not otherwise 
specified.  Significantly, none of the health care professionals 
who has diagnosed a mental disorder has linked that mental 
disorder to the Veteran's active duty service.  The Veteran's 
service treatment records are negative for an acquired 
psychiatric disorder.  With no competent evidence of an acquired 
psychiatric disorder which was incurred in or aggravated by 
military service, a basis for a grant of service connection has 
not been established.

After reviewing the totality of the relevant evidence, the Board 
is compelled to conclude that the preponderance of such evidence 
is against entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination pursuant to 
38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


